UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 2, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 5,608,872 shares outstanding at January 28, 2011 Class A common stock, $.10 par value: 9,862,628 shares outstanding at January 28, 2011 BENIHANA INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) at January 2, 2011 and March 28, 2010 2 Condensed Consolidated Statements of Income(Loss) (unaudited) for the Three and Ten Periods Ended January 2, 2011 and January 3, 2010 3 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) for the Ten Periods Ended January 2, 2011 and January 3, 2010and January 3, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Ten Periods Ended January 2, 2011 and January 3, 2010 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1A. Risk Factors 28 Item 5. Other Information Item 6. Exhibits 29 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) January 2, March 28, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued put option liability - Borrowings under line of credit Total current liabilities Deferred obligations under operating leases Other long term liabilities Total liabilities Commitments and contingencies (Notes 5 and 9) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized - 800,000 shares; issued and outstanding – 800,000 shares, respectively, with a liquidation preference of $20 million plus accrued and unpaid dividends Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized, 12,000,000 shares; issued and outstanding, 5,608,872 and 5,647,780 shares, respectively Class A common stock - $.10 par value; authorized, 32,500,000 shares; issued and outstanding, 9,862,628 and 9,768,611 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax 34 ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) (In thousands, except per share information) Three Periods Ended Ten Periods Ended January 2, January 3, January 2, January 3, Revenues: Restaurant sales $ Franchise fees and royalties Total revenues Restaurant Expenses: Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs - - 8 General and administrative expenses Impairment charges - - Total operating expenses Income (Loss) from operations ) ) ) Interest expense, net ) Income (Loss) before income taxes ) ) ) Income tax expense (benefit) Net Income (Loss) ) ) Less: Accretion of preferred stock issuance costs and preferred stock dividends Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Earnings (Loss) Per Share Basic earnings (loss) per common share $ $ ) $ ) $ ) Diluted earnings (loss) per common share $ $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. - 3 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Ten Periods Ended January 2, 2011 and January 3, 2010 (In thousands, except share information) Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained (Loss) Income, Stockholders’ Stock Stock Capital Earnings Net of Tax Equity Balance, March 29, 2009 $ ) $ Comprehensive loss: Net loss ) ) Net change in unrealized loss on investment securities available for sale, net of tax Total comprehensive loss ) Issuance of 31,625 shares of common stock and 76,250 shares of Class A common stock from exercise of options 3 7 Dividends declared on Series B preferred stock ) ) Accretion of issuance costs on Series B preferred stock ) ) Stock-based compensation Excess tax benefit from stock option exercises 32 32 Balance, January 3, 2010 $ ) $ Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained (Loss) Income, Stockholders’ Stock Stock Capital Earnings Net of Tax Equity Balance, March 28, 2010 $ ) $ Comprehensive loss: Net income Net change in unrealized loss on investment securities available for sale, net of tax 46 46 Total comprehensive loss ) Issuance of 7,109 shares of common stock and 48,000 shares of Class A common stock from exercise of options 1 5 Conversion of 46,017 shares of common stock into 46,017 shares of Class A - common stock (4
